—Order, Supreme Court, New York County (Alice Schlesinger, J.), entered on or about May 1, 2001, which, in an action for personal injuries sustained by a laborer on a barge, insofar as appealed from, denied defendants-appellants purported shipowners’ motion to amend their answer so as to plead the limitation of liability contained in 46 USC Appendix § 183, unanimously affirmed, with costs.
The IAS court correctly held that it lacked jurisdiction to entertain the proposed defense. The federal courts, sitting in admiralty, have exclusive jurisdiction over the section 183 limitation of liability defense “once the shipowner’s right to limit liability is contested” (Vatican Shrimp Co., Inc. v Solis, 820 F2d 674, 677, cert denied 484 US 953; Cincinnati Gas & Elec. Co. v Abel, 533 F2d 1001, 1003, cert denied 429 US 858). Concur — Andrias, J.P., Saxe, Rosenberger, Lerner and Friedman, JJ.